Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 83-102 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims recite a method, system, and computer program in a non-transitory medium for managing servers that creates a hierarchical list stored in server memory for each user of multiple users that access the server for performing request on computing resources managed by the server. Prior art systems teach management of computing resources using a server and the use of hierarchical lists to represent computing system resources are well known. The examiner could not find any prior art systems that creates the hierarchical list in server memory for each user that accesses the server. In many prior art systems a representation of computing resources is maintained at the remote computing device utilized to access the server.  The remote computing device creates the hierarchical list from information sent by the server, however such information is not the hierarchical list as claimed to be maintained in the server's memory.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TOM Y CHANG/
Primary Examiner, Art Unit 2456